DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a non-final office action for application number 15/979,202, Repositionable Taxidermy Mount Apparatus, filed on May 14, 2018.  This is application is a continuation of application number 11/963,828 filed December 22, 2007 and now U.S. Patent No. 9,972,221 dated May 15, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 16, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed January 16, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no date has been provided for the cited non-patent literature reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: at least one fixation device initially cited in claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 9, 13-15, and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,828,035 to Goettl in view of U.S. Patent No. 1,682,180 to Merrill.  Goettl discloses a respositionable taxidermy mount apparatus (10) comprising: a base (40) defining a substantially flat plate; a support arm (42) having a first end (41) and a second end (43), and the second end being connected to a shaft (36) having a rod (26) extending therefrom; a swivel device (18 & 24) defining a substantially flat plate (18) having a collar (24) connected to the plate; a taxidermy mount object (16); wherein the swivel device collar is rotatably positioned on the rod of the shaft, and the swivel device is rotatable about the support arm second end; wherein a select apparatus includes at least one fixation device (28) adapted such that the apparatus is selectively temporarily fixable in a plurality of predetermined positions; the taxidermy mount object being repositioned from a looking towards a viewer at a predetermined viewing location position to a looking away from the viewer at the predetermined viewing location position, the taxidermy mount object being repositioned from a looking away from .
Goettl discloses the claimed invention except for the limitations of: the base having at least one collar connected to the plate; the first end being welded to at least one first shaft having a rod extending therefrom; the second end being welded to a second shaft having a rod extending therefrom; wherein the rod of the at least one first shaft is rotatably positioned in the at least one base collar; wherein the taxidermy mount object is mounted to the swivel device such that the support arm is rotatable about the support arm first end; and the taxidermy mount object is repositionable via complex movement to result in at least one repositioning comprising the taxidermy mount object being repositioned from a near to the base position to a far from the base position, the taxidermy mount object being repositioned from a far from the base position to a near to the base position.
Merrill teaches a repositionable mount apparatus comprising: a base (53, Fig. 8) defining a substantially flat plate having at least one collar (43) connected to the plate; a support arm (1, 9, & 16) having a first end and a second end, the first end being integral with at least one first shaft (2) having a rod (40) extending therefrom, and the second end being integral to a second shaft (17) having a rod (26) extending therefrom; a swivel device defining a substantially flat plate (30 or 32) having a collar (28) connected to the plate; an object (not shown, page 2 lines 51-54); wherein the rod of the at least one first shaft is rotatably positioned in the at least one base collar, and wherein the swivel device collar is rotatably positioned on the rod of the second shaft, and wherein the object is mounted to the swivel device such that the support arm is rotatable about the support arm 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the arrangement of the base and support arm in Goettl to have included the arrangement as taught by Merrill for the purpose of providing an alternative, mechanically equivalent means for supporting and displaying an object wherein the arrangement would provide for more degrees of adjustability for the apparatus to accommodate the user.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the reference to Merrill to have included the connections between the first end of the support arm and the at least one first shaft, the second end of the support arm and the second shaft to have been welded and/or a welded support arm, since such a modification would have merely involved a substitution of one well-known method of forming an integral object from two separate objects by welding and would not have yielded any unpredictable results and since there has been no criticality found in the disclosure in regards to the method of welding.
Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goettl in view of Merrill and in further view of U.S. Patent No. 7,048,242 to Oddsen, Jr., hereinafter, Oddsen.  Goettl in view of Merrill disclose the claimed invention except for the limitation of the base including a plurality of collars and wherein the support arm includes a plurality of first shafts.
Oddsen teaches a repositionable mount apparatus comprising: a base (200) defining a plate having at least one collar (220 or 250) connected to the plate; a support arm (100) having a first end and a second end, the first end being connected to at least one first shaft (108a) having a rod extending therefrom, and the second end being connected to a second shaft (134); a swivel device (140 & 300) defining a substantially flat plate (300); and wherein the base includes a plurality of collars (220 & 250) and wherein the support arm includes a plurality of first shafts (108a & 108b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Goettl combined with Merrill to have .
Claims 5, 11, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goettl in view of Merrill and in further view of U.S. Patent No. 6,695,270 to Smed.  Goettl in view of Merrill disclose the claimed invention except for the limitation of a plurality of collars and wherein the apparatus includes a plurality of support arms, and wherein each of the support arms includes a swivel device rotatably positioned thereon, and wherein each of the swivel devices includes a taxidermy mount object attached thereto.
Smed teaches a repositionable apparatus (Fig. 2) having a base (1) having a plurality of collars (31) positioned on the base, wherein each collar receives a pivot rod (7) of a shaft (9), a plurality of support arms (15), and wherein each support art includes a swivel device (35) rotatably positioned thereon, and wherein each swivel device is capable of supporting a taxidermy mount object.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the base in Merrill to have included the base as taught by Smed for the purpose of providing a means for supporting more than one object in relation to the base of the repositioning apparatus.
Claims 6, 7, 12, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goettl in view of Merrill in further view of U.S. Patent No. 4,561,339 to Jensen.  Goettl in view of Merrill further disclose that the swivel device may be readily substitutable with a second swivel device, and wherein swivel device is affixed to the collar .
Jensen teaches a pedestal stand (10), a swivel device having a plate (19), wherein the plate is substantially non-parallel to the swivel device collar (element at the top of extension 17 in Fig. 2), and a rod (17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus in Goettl in view of Merrill to have included a pedestal stand and a swivel device plate being substantially nonparallel to the collar as taught by Jensen for the purpose of providing a means for alternatively mounting the apparatus on a horizontal surface as opposed to a vertical surface and for providing an different orientation of the mount object in relation to the base to accommodate the user's preference.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  (Note the arguments in regards to the rejected claims does not point the 
In regards to the specification, the objection in regards to the lack of antecedent basis for the term "at least one fixation device" initially cited in claim 1 stands.  Usually the terminology of the claims present in the application follows the nomenclature of the specification, that is, the claimed subject matter should be consistent with the specification in an effort to alleviate ambiguity.  The term "at least one fixation device" is not cited in the specification, it is noted that support for the terminology is cited in the specification, and the applicant could merely just amend the specification to include to include the terminology as an equivalent to the supported subject matter of the set screws (48) and the threaded set screw hole, to remedy the objection.
In response to applicant's submission of the declaration under 37 CFR 1.132 filed January 16, 2021 on the basis of the McKenzie Copied Product copying applicant's invention is erroneous and is insufficient to overcome the rejection of claims 1-3 and 5-20 based on the references to Goettl, Walrath et al., Smed, Oddsen, and Jensen as applied under 35 U.S.C. 103(a), as previously set forth because:  the showings are not commensurate in scope with the claims.  This declaration demonstrates that others have potentially copied the claimed device.  The applicant contends that the McKenzie Copied Product copied applicant's invention based on the accessibility and near identicalness as a result of a trade show encounter and a meeting with the representatives of McKenzie.  For copying to be effective in showing non-obviousness, there must be more than simply a competing version of the product. Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1325 (Fed. Cir. 2004) (“Not every competing product that arguably falls within the scope of a patent is evidence of copying. Otherwise every infringement suit would automatically Vandenberg v. Dairy Equipment Co., a Div. of DEC Int 7, Inc., 740 F.2d 1560, 1567 (Fed. Cir. 1984).
The applicant asserts that the Copied Product has all the features of claimed subject matter of independent claims 1 and 9 of applicant's claimed invention, however, the evidence presented for independent claims 1 and their respective dependent claims is unpersuasive because the alleged McKenzie Copied Product is not identical to claims 1 or 9.  The McKenzie Copied Product is different at least in that it does not have a rod extending from the first shaft or the second shaft, a first end of the support arm being welded to the first shaft, a second end of the support arm being welded to the second shaft, or at least one welded support arm and thus applicant's evidence alleging copying is insufficient to establish copying by others.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 16, 2021